Citation Nr: 0728260	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability, 
to include a post-operative protruding disc.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a Board videoconference hearing 
in July 2007 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.  Following the veteran's hearing, he 
submitted additional evidence in support of his claim.  He 
provided a waiver of agency of original jurisdiction (AOJ) 
consideration for this new evidence in August 2007.  As such, 
the Board will proceed to adjudicate the veteran's claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection for a low back 
disability has been obtained or requested by the RO, and he 
has been notified of the evidence needed to substantiate this 
claim.

2.  The veteran does not have a low back disability that is 
the result of a disease or injury in service.


CONCLUSION OF LAW

A low back disability, to include a post-operative protruding 
disc, was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in October 2002, October 2006 
and June 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2007); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The aforementioned 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id., at 17.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 14; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
October 2002 and October 2006 letters informed him that 
additional information or evidence was needed to support his 
claim, asked him to send the information or evidence to VA 
and provided examples of the types of evidence, both medical 
and lay, that could be submitted.  

The Board concludes that a reasonable person could be 
expected to understand that any relevant evidence should be 
submitted during the development of the claim.  See Pelegrini 
II, at 120-21.  Accordingly, the Board concludes that the 
failure to provide VCAA compliant notice was harmless.  The 
Board may proceed with consideration of the claim on the 
merits.  See Sanders, supra; see also Simmons v. Nicholson, 
487 F.3d 892 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran was afforded medical examinations in November 
2002 and November 2006 to obtain an opinion as to whether his 
low back disability could be directly attributed to service.  
Further examination or opinion is not needed on the low back 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


The Merits of the Claim

The veteran alleges that his current low back disability is 
the result of an injury in service.  Specifically, the 
veteran stated that he assisted in lifting a 1000 pound bomb 
onto an aircraft with three other men.  After lifting the 
bomb, the veteran stated he experienced pain in his lower 
back.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2007).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the veteran's service medical records indicates 
that he entered into service with no complaints or prior 
treatment for a low back disability.  See Standard Forms 88 
and 89, March 23, 1989.  A periodic examination conducted in 
August 1991 noted the veteran's spine to be normal.  See 
Standard Forms 88 and 89, August 22, 1991.  On June 5, 1992, 
the veteran was seen at the medical department aboard the USS 
THEODORE ROOSEVELT with complaints of back pain for the prior 
two days.  The veteran reported that he was loading ordinance 
on an A-6 aircraft when he bent over to help pick up a bomb 
and when he stood back up, he felt that he had pulled 
something in his back.  No radicular symptoms were indicated.  
The veteran was diagnosed with occupational muscle strain.  
On June 10, 1992, the veteran was seen again for his 
complaints of low back pain.  On June 17, 1992, the veteran 
stated that his back felt much better and his range of motion 
was noted as good with some pain above the spinal column with 
no tenderness.  He was diagnosed with resolving moderate low 
back pain.  At separation, the veteran indicated that he 
suffered from recurrent back pain.  See Standard Form 89, 
February 22, 1993.  The medical examiner, however, noted that 
the veteran's spine was normal.  See Standard Form 88, 
February 22, 1993.  Prior to actual separation, the veteran 
again filled out a Standard Form 89 in April 1993.  Here, he 
stated that he did not suffer from recurrent back pain.  See 
Standard Form 89, April 21, 1993.  Thus, the Board concedes 
that the veteran did suffer an injury during his time in 
service.  See Hickson, supra.

During his July 2007 videoconference hearing, the veteran 
stated that following his back injury in June 1992, he no 
longer was able to perform his military occupational 
specialty (MOS) in maintenance.  He stated that after his 
profile he did not return to weight-bearing work, and was 
assigned to administrative work.  See Board videoconference 
hearing, July 30, 2007.  The Board notes that the evidence of 
record does not support this contention.  There is no 
indication in the service records associated with the 
veteran's claims folder that he was put on a medical profile 
or that his MOS was altered due to his back injury.

The veteran first sought medical treatment for his low back 
pain in May 1996.  The Park DuValle Community Health Center 
note indicated that the veteran was seen with complaints of a 
burning sensation in his left leg and on the left side of his 
back for the preceding three weeks.  The examiner's 
impression was sacroiliac pain of the left side.  See private 
treatment record, Park DuValle Community Health Center, May 
9, 1996.  There is no record of any additional treatment for 
a low back disability until 2002.

In January 2002, x-ray findings noted that the veteran's 
lumbar vertebral bodies and appendages were intact.  No lytic 
or sclerotic lesions were noted and the impression was 
normal.  See Kentucky Medical Imaging report, January 16, 
2002.

In April 2002, the veteran was seen by J.J. Guarnaschelli, 
M.D. with complaints of back pain.  The veteran reported that 
he had experienced low back pain since 1991.  In 
approximately January 2002, the veteran's left leg and low 
back pain increased dramatically, causing him to seek medical 
attention.  Dr. Guarnaschelli noted that the magnetic 
resonance imaging (MRI) report of March 2002 showed evidence 
of left-sided L5-S1 disc herniation.  See MRI report, Daniel 
R. Sileo, M.D., March 7, 2002.  It was noted that the veteran 
experienced restrictions in extremes of forward bending and 
lateral rotation.  The veteran stopped working in March 2002 
due to his back pain.  See private treatment record, J.J. 
Guarnaschelli, M.D., April 1, 2002.

On July 2nd and 16th, 2002, the veteran underwent lumbar 
epidural steroid blocks to help address his low back pain.  
See Jewish Hospital treatment note, M.J. Doyle, M.D., July 
2nd and 16th, 2002.  The veteran stated that these procedures 
did not help address his low back pain.  As a result, the 
veteran determined that surgical intervention was the 
appropriate remedy for his low back pain.

In August 2002, the veteran was admitted to Jewish Hospital, 
under the care of Dr. Guarnaschelli.  Upon the recording of 
the veteran's history and physical, the veteran reported that 
he had suffered from intermittent low back pain for the prior 
10 years.  On August 13, 2002, the veteran underwent a left 
L5-S1 laminectomy and microdiscectomy.  He was found to have 
left L5-S1 herniated nucleus pulposus and subjective 
radicular complaints.  See private treatment record, Jewish 
Hospital, J.J. Guarnaschelli, M.D., August 13 and 14, 2002.  
The veteran was seen for follow-up in October and November 
2002 by Thomas A. Becherer, M.D.  The veteran was noted to be 
in very good recovery after his back surgery with no 
complaints.  

The veteran also received treatment from the Neurosurgical 
Group of Greater Louisville and Southern Indiana.  The 
treatment note was undated, but indicated that the veteran 
was seen for complaints of low back pain.  The veteran 
reported that he had injured his back during the Persian Gulf 
War when lifting a weapon on to a plane.  


The only remaining evidence in support of the veteran's claim 
is his own lay testimony.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Board concedes that the veteran does suffer from a 
current disability.  See Hickson, supra.  The remaining query 
is that of medical nexus.  On November 6, 2002, the veteran 
participated in a general VA examination.  The examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbosacral spine, status post discectomy.  The examiner did 
not provide a medical nexus opinion.  The veteran later 
participated in a VA spine examination in November 2006.  The 
examiner noted that during his time in service, the veteran 
was diagnosed with occupational muscle strain (moderate low 
back pain) in June 1992 that was associated with lifting a 
heavy object.  The examiner concluded that the veteran's low 
back pain was acute and transitory and was not chronic.  This 
problem resolved with treatment as noted in the service 
records.  There were no residuals at the time of the 
veteran's separation from service.  The first treatment for 
complaints of low back pain relating to disc herniation were 
approximately 10 years after discharge from service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The only medical nexus statement in 
the veteran's claims folder is that provided by the November 
2006 VA examiner, who clearly stated that the veteran's 
current disability is not due to his back injury in service.  
Further supporting this contention is the fact that the 
veteran did not seek medical attention for his low back pain 
(and subsequent discovery of disc herniation) until 2002.

The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing low back pain complaints, symptoms, or 
findings for approximately 10 years between the period of 
active duty and the medical reports dated in 2002 is itself 
evidence which tends to show that a low back disability did 
not have its onset until years after service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Additionally, the private treatment records from Dr. 
Guarnaschelli and the Neurosurgical Group of Greater 
Louisville and Southern Indiana noted that the veteran 
suffered from low back pain since his injury in service.  
These notations were clearly based on information provided by 
the veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), 
the Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.  There is no evidence that the veteran's private 
physicians reviewed his claims folder and the corresponding 
evidence.  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  Indeed, regardless of 
whether any of the veteran's prior treatment records were 
reviewed, a positive medical nexus statement was not 
associated with the veteran's claims folder.

Though the veteran has established that he did suffer from an 
injury to the back during his time in service and has a 
current low back disability, the medical evidence of record 
does not support the veteran's contention that the two are 
connected.  Without a positive medical nexus opinion, the 
veteran's claim must fail.  See Hickson, supra.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current low back disability is 
related to service.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for a low back disability, 
to include a post-operative protruding disc, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


